DETAILED ACTION
Claims 1, 3-4 and 6-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsuehhua Wang on May 27, 2022.
The application has been amended as follows: 
1.	An optical system in which an interval between adjacent lens units is configured to change during focusing from an infinite-distance object to a close-distance object, and in which in a first in-focus state = -1.2 is satisfied, where  is a lateral magnification of the optical system, the optical system comprising: 
a plurality of focus lens units configured to move during focusing from an infinite-distance object to a close-distance object, 
wherein the plurality of focus lens units includes a first focus lens unit (LA) and a second focus lens unit (LB) disposed on an image side of the first focus lens unit (LA), the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity or a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, the second focus lens unit (LB) being the other lens unit having the largest absolute value of a focus sensitivity or the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object, 
wherein a partial optical system (LC) including all lenses disposed on the image side of the second focus lens unit (LB) has negative refractive power, and 
wherein the following conditional expressions are satisfied: 
-3.00<fLCX/fX<-0.50,  
-1.20<fLCY/f<-0.20, and 
2.50<|ESA|<7.50
where fLCX is a focal length of the partial optical system (LC) in the first in-focus state, fX is a focal length of the optical system in the first in-focus state, where = -1.2 is satisfied, fLCY is a focal length of the partial optical system (LC) in a second in-focus state in which  = -1.0 is satisfied, and f is a focal length of the optical system in [[an]] the in-focus state on an infinite-distance object, and ESA is a focus sensitivity of the first focus  lens unit (LA) in [[an]] the in-focus state on an infinite-distance object.

4.	The optical system according to claim 1, wherein the following conditional expression is satisfied: 
-1.00<sk/fLCY<-0.10 
where sk is a distance from an image-side lens surface of a lens disposed closest to the image side in the optical system to an image plane (IP) in [[an]] the in-focus state on an infinite-distance object.

6.	The optical system according to claim 1, wherein the following conditional expression is satisfied: 
0.10<|ESB|<6.00 
where ESB is a focus sensitivity of the second focus lens unit (LB) in [[an]] the in-focus state on an infinite-distance object.

7.	The optical system according to claim 1, wherein the following conditional expression is satisfied: 
0.05<(|MA|+|MB|)/f<0.60 
where MA is an amount of movement of the first focus lens unit (LA) moved from [[an]] the in-focus state on an infinite-distance object to the second in-focus state, where  = - 1.0, MB is an amount of movement of the second focus lens unit (LB) moved from [[an]] the in-focus state on an infinite-distance object to the second in-focus state.

8.	The optical system according to claim 1, further comprising an aperture stop, wherein the following conditional expression is satisfied: 
0.5<Di/f<1.50 
where Di is a distance from the aperture stop to an image plane in [[an]] the in-focus state on an infinite-distance object.

20.	An imaging apparatus comprising: an optical system; and an image sensor configured to photoelectrically convert an optical image formed by the optical system, wherein, in the optical system, an interval between adjacent lens units changes in focusing from an infinite-distance object to a close-distance object, and a first in-focus state in which = -1.2 is satisfied can be achieved, where  is a lateral magnification of an entire system, wherein the optical system includes a plurality of focus lens units configured to move in focusing from an infinite-distance object to a close-distance object, wherein the plurality of focus lens units includes a first focus lens unit (LA) and a second focus lens unit (LB) disposed on an image side of the first focus lens unit (LA), the first focus lens unit (LA) being one out of a focus lens unit having a largest absolute value of a focus sensitivity or a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, and the second focus lens unit (LB) being the other of the focus lens unit having the largest absolute value of a focus sensitivity or the focus lens unit having the second absolute value of a focus sensitivity among the plurality of focus lens units in the in-focus state on the infinite-distance object, wherein a partial optical system LC including all lenses disposed on the image side of the lens unit LB has negative refractive power, and wherein the following conditional expressions are satisfied:
-3.00<fLCX/fX<-0.50,  
-1.20<fLCY/f<-0.20, and 
2.50<|ESA|<7.50 
where fLCX is a focal length of the partial optical system LC in the first in-focus state, fX is a focal length of the optical system in the first in-focus state, where = - 1.2 is satisfied, fLCY is a focal length of the partial optical system (LC) in a second in- focus state in which = -1.0 is satisfied, and f is a focal length of the optical system in [[an]] the in-focus state on an infinite-distance object, and ESA is a focus sensitivity of the first focus lens unit (LA) in [[an]] the in-focus state on an infinite-distance object.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical system or the imaging apparatus including said optical system as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of April 18, 2022 pages 10-12, where applicant provides evidence that the closest prior art Hara embodiments 1, 3-4 & 6-8 fail to satisfy -3.00<fLCX/fX<-0.50; embodiments 2 & 9 fail to satisfy -1.20<fLCY/f<-0.20; and embodiment 5 fails to satisfy 2.50<|ESA|<7.50.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to correct antecedent issues and otherwise place the application in condition for allowance.  See co-filed interview summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                        May 27, 2022